Case 21-00565-5-DMW Doc9 Filed 03/16/21 Entered 03/16/21 15:57:25 Page 1 of 6

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA

RALEIGH DIVISION
IN RE:
RAYNA DEE SCHAFER, CASE NO, 21-00565-5-DM W
CHAPTER 13
DEBTOR

DEBTOR’S VERIFIED MOTION TO EXTEND AUTOMATIC STAY

Now comes the Debtor, by and through counsel, and moves this court to order, under 11
US.C. § 362(c)(3), that the full protections of the automatic stay be extended in this case until
terminated under 11 U.S.C. § 362(c)(1) or (2), or until further order of the court. In support of
this motion, the Debtor shows the court as follows:

1. The Debtor filed the above-captioned case on March 12, 2021.

2. On March 13, 2019, the Debtor filed a prior chapter 13 case bearing the assigned Case
No. 19-01153-5-DMW in the Eastern District of North Carolina. The court dismissed that case on
Match 11, 2021. The dismissal of the prior case was because of the following (mark all that apply):

CJ Debtor or Debtor’s immediate family incurred significant medical expenses;
x Debtor lost job/ had hours reduced/had wages reduced in the late summer of 2020
primary in relation to giving birth.

O Debtor incurred a significant expense on primary residence;

CI] Debtor incurred a significant expense on primary vehicle;

LJ Debtor incurred a significant expense related to a dependent (if so, provide
details): *

a) Other *

3. The Debtor’s circumstances have substantially changed because (mark all that apply):

(J Debter now has new income in the form of additional work hours, an additional
job, additional wages from previous job, and/or a new job. Provide details: *
x Debtor now has new income in the form of monetary assistance from a third party

individual. The Debtor’s domestic partner / fiancé is contributing more based on
his increased income and the needs of the household.

x Debtor now has new income in the form of monetary assistance from a third party
organization (provide details): The Debtor became eligible for unemployment
compensation in the fall of 2020 at $454.00 per week. She will receive benefits
through September 2021.

Ld Debtor now has more available income in the form of reduced expenses (provide
details): *
Case 21-00565-5-DMW Doc9 Filed 03/16/21 Entered 03/16/21 15:57:25 Page 2 of 6

O Other: *
4. As required by E.D.N.C. LBR 4001-1 (d)(1), this motion (mark appropriate box)

x is filed within five (5) days of the petition date
C is NOT filed within five (5) days of the petition date.

5. The Debtor has demonstrated by clear and convincing evidence that the current case is
filed in good faith. The Debtor’s circumstances have substantially changed so that the reason for
dismissal in the prior case is not likely to recur and this case can be completed.

Wherefore, the Debtor prays for the court to enter an order extending the automatic stay
as to all creditors until it would terminate under 11 U.S.C. §§ 362(c)(1) or (2), or until further
order of the court, and for such further relief as the court deems just and appropriate.

Dated: March 16, 2021 a
bAL

/s/Travis Sasser __

Travis Sasser

Attorney for Debtor

Sasser Law Firm

2000 Regency Parkway,Suite 230
Cary, NC 27518

NC Bar No. 26707

Tel: 919.319.7400

Fax: 919.657.7400

Email: travis@sasserbankruptcy.com
ce

el
S

Le ee
S

ao

|

 

 
Case 21-00565-5-DMW Doc9 Filed 03/16/21 Entered 03/16/21 15:57:25 Page 4 of 6

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA

RALEIGH DIVISION
IN RE:
RAYNA DEE SCHAFER, CASE NO, 21-00565-5-DMW
CHAPTER 13
DEBTOR
NOTICE OF MOTION

 

NOTICE IS HEREBY GIVEN that a Motion to Continue Automatic Stay has been filed
by the debtor. A copy of the motion accompanies this notice.

TAKE NOTICE FURTHER that pursuant to the Local Rules of the United States
Bankruptcy Court for the Eastern District of North Carolina, you have fourteen (14) days from
the date of this Notice of Motion to file a responsive pleading to the attached Motion. Ifa
response is filed, a hearing on this motion will be heard at the United States Bankruptcy Court,
Eastern District of North Carolina, Raleigh Division located at the Century Station Federal
Building, 300 Fayetteville Street, Raleigh, North Carolina 27601 in the 3" Floor Courtroom
starting at 9:30 a.m. starting on April 7, 2021. You must file your response with the Clerk,
United States Bankruptcy Court, Post Office Box 791, Raleigh, NC 27602 with a copy to the
undersigned. Any such responsive pleading must contain a request for a hearing if, indeed, you
wish to be heard by the Court. Unless a hearing is specifically requested in a responsive
pleading, the attached Motion may be determined and final Orders entered by the court without a
hearing.

Dated: March 16, 2021 &
a

/s/ Travis Sasser

Travis Sasser

Attorney for Debtor

State Bar No. 26707

2000 Regency Parkway, Suite 230
Cary, NC 27518

Tel: 919.319.7400

Fax: 919.657.7400
travis@sasserbankruptcy.com
Case 21-00565-5-DMW Doc9 Filed 03/16/21 Entered 03/16/21 15:57:25 Page 5 of 6

CERTIFICATE OF SERVICE

The foregoing debtor’s Motion to be served on the following parties, by mailing a copy
by depositing it in the United States Mail, by First Class Mail, in a properly addressed envelope
with adequate postage thereon.

ALL PARTIES ON THE ATTACHED MAILING MATRIX

Dated: March 16, 2021 &
6 /X

/s/ Travis Sasser

Travis Sasser

Attorney for Debtor

State Bar No. 26707

2000 Regency Parkway, Suite 230
Cary, NC 27518

Tel: 919.319.7400

Fax: 919.657.7400
travis@sasserbankruptcy.com
 

 

 

Case 21-00565-5-DMW

Aaron's
PO Box 100039
Kennesaw, GA 30156-9239

Capital One

Attn: Managing Agent /Sankruptey
PO Box 30285

Salt. Lake City, U2 84130-0285

FSNB Bank

Attn: Managing agent
Post Office Box 33009
Fort Siil, OK 73503-0009

Internal Revenue Service
Centralized Insolvency Operations
P. 6. Box 7346

Philadelphia, PA 19101-7346

Rex Hospital

Attn: Managing Agent /Bankruptcy
BO Box 71058

Charlotte, NC 28272-1058

Tina Frazier Pace, Esq.

C/o Hatch Little & Bunn LEP
Post Office Box 527
Raleigh, NC 27602-0527

US Department of Education
2401 International Lane
Madison, WI 53704-3121

Wells Fargo Home Mortgage

Attn: Managing Agent /Bankruptcy
MAC# N9286-O1Y 1900 Blue Gentian Rd
Saint Paul, MN 55121-7706

Doc 9 Filed 03/16/21 Entered 03/16/21 15:57:25 Page 6 of 6

Ashley Funding Services
Resurgent Capital Services
PO Box 19587

Greenville, SC 29603-0587

Credit Acceptance Corporation
25505 West 12 Mile Road
Suite 3000

Southfield, MI 48034-8331

Farmington Oaks HOA
4112 Blue Ridge Road, Suite 100
Raleigh, NC 27612-4652

NC Department of Revenue

Office Serv. Div., Bankruptcy Unit
Post Office Box 1168

Raleigh., NC 27602-1168

Ridge Valley Exteriors, Inc.
316 W Millbrook Road Unit 217
Raleigh, NC 27609-4482

(p)US BANK
BO BOX 5229
CINCINNATE OH 45201-5229

US Department of Education
Direct Loans Service Center
P, O. Box 5606

Greenville, TX 75403-5609

John F. Logan

Office O£ The Chapter 13 Trustee
PO Box 61039

Raleigh, NC 27661-1039

AFNI, Inc.

Attn: Managing Agent/Bankruptcy
PO Box 3427

Bloomington, IL 61702-3427

Bright Funeral Home
405 § Main Street
Wake Forest, NC 27587-2909

Elite Management Professionals
300 Nichols Farm Drive
Durham, NC 27703-3753

G 4 B Auto Sales

Attn: Managing Agent/Bankruptcy
2050 Raghway 401 South
Louisburg, NC 27549-9047

Pinnacle Acceptance Corp
3269 US Huy 1
Franklinton, NC 27525-8406

(p) SPRINT

C 0 AMERICAN INFOSOURCE
4515 N SANTA FE AVE
OKLAHOMA CIPY OK 73118-7901

UNC Hospitals

Attn; Managing Agent /Bankruptey
P.O, Box 71060

Charlotte, NC 28272-1060

WakeMed

Attn: Managing Agent/ Bankruptcy
Post Office Box 14465

Raleigh, NC 27690-2002

Rayna Dee Schafer
125 Torrington Avenue
Franklinton, NC 27525-8060
